Citation Nr: 1739409	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-32 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for right upper back and shoulder pain. 

2. Entitlement to an increased rating in excess of 10 percent for left lower extremity radiculopathy. 

3. Entitlement to an increased rating in excess of 10 percent for L4-5 lumbar discectomy. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1990 to April 1991 and January 2005 to August 2006. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in July 2015. 

This claim was remanded for further development in December 2015. 

A supplemental statement of the case (SSOC) was issued in June 2016 further denying the claim. 


FINDINGS OF FACT

1. The Veteran's right shoulder condition has not been characterized by limitation of motion at shoulder level or below.

2. For the entire period on appeal, the Veteran's left lower extremity radiculopathy has been manifest by moderately severe incomplete paralysis of the sciatic nerve with sensory deficits and pain, numbness, and tingling; those symptoms have not been productive of severe incomplete paralysis.  

3. The degenerative joint disease of the lumbar spine does not result in a forward flexion less than 30 degrees. There is no unfavorable ankyloses of the entire thoracolumbar spine; The Veteran does not have associated neurological abnormalities other than the service-connected left lower extremity radiculopathy; and the Veteran has no incapacitating episodes. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2016).

2. The criteria for a rating of 40 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71 Diagnostic Code (DC) 8520 (2016).

3. The criteria for a rating of 20 percent for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5240, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A. Shoulder Pain

The Veteran testified that he has a chronic right upper back and shoulder problem that has been hurting since the 1990s. He reported that he had surgery on his rotator cuff in 1998. He reports that he still has problems underneath his shoulder blade on his right hand side. He also reported nerve damage in his right arm. The Veteran reported that he can raise his arm "normally pretty high" but he feels something. He reported that he is unable to play basketball but he can do all household chores. The Veteran reported seeing a private specialist five months prior named Dr. Lee. 

The Veteran has been assigned a disability evaluation for degenerative joint disease of the right shoulder, secondary to his service connected right shoulder dislocations.  The disability is evaluated under Diagnostic Code 5010-5201.  Hyphenated diagnostic codes are used when a rating requires use of additional rating criteria to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.71a (2016).  Diagnostic Codes 5010 is used for rating traumatic arthritis and provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis, under Diagnostic Code 5003.  Degenerative arthritis is rated under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the shoulder joint is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5201 (major side), a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  For the minor side, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 20 percent rating is also warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation is from 0 to 90 degrees. 38 C.F.R. § 4.71a, Plate I (2016).  Forward flexion and abduction to 90 degrees amounts to shoulder level.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 207 (1995); 38 C.F.R. § 4.59.

For the period on appeal, the Veteran has not been shown to have range of right shoulder flexion or abduction motion more limited than to 180 degrees.

The Board reviewed the Veteran's most recent treatment records. In August 2013, the Veteran stated that he was having pain in his right shoulder radiating down arm that is at an 8/10 most of the time.  In January 2014, the Veteran's range of motion in his upper extremities was within normal limits except the Veteran expressed some tightness when lifting his right arm above head and behind back. There was no tenderness with palpation over the right shoulder. 

The Veteran had a VA examination in October 2010 but, as noted below, did not show up for recently-ordered VA examinations. 

The Veteran was noted to have had right rotator cuff surgery in 1991. The Veteran's right shoulder had full range of motion, drop-arm was negative, resisted abduction strength was symmetric; there was no tenderness at Coracoid, no bicipital groove and no sub acromial space. The VA examiner noted that the Veteran's symptoms were more consistent with a cervical origin than from the shoulder. The Veteran had no instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups. A February 2010 x-ray showed minimal acromioclavicular joint degenerative changes. 

The Veteran has a full range of motion and therefore, a rating of higher than the minimum 10 percent is not appropriate. 

B. Left Lower Extremity Radiculopathy

The Veteran testified that he feels a numbing in his calf that goes to the bottom of his toes in the form of tingling. The Veteran also reported some pain and numbness in his calf when he jobs. He reported sensitivity but not too much pain. The Veteran contended that his condition has gotten a lot worse than his last VA examination in 2010. 

The Veteran's radiculopathy the left lower extremity has been rated under Diagnostic Code 8520. Under Diagnostic Code 8520, an 80 percent rating is warranted for complete paralysis of the sciatic nerve of the lower extremity. A 60 percent rating is appropriate for severe incomplete paralysis of the sciatic nerve of the major upper extremity. A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve. A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  

The term incomplete paralysis with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124a 6, Note Diseases of the Peripheral Nerves (2016).

The Board reviewed the Veteran's most recent treatment records. In May 2005, the Veteran had an EMG study that found chronic lumbar radiculopathies on the left that was mild to moderately severe. In February 2006, EMG studies showed moderately severe radiculopathies that were slightly more pronounced than in May 2005. In August 2013, the veteran stated he was having increasing pain in his lower back area, right and left side, radiating down left leg that was at a 7/10. The Veteran stated it was worse in the morning, but had increased in severity the past few weeks.

The Veteran had a VA examination in October 2010 but, as noted below, did not show up for recently-ordered VA examinations. 

The Veteran had normal reflex examination findings. The Veteran generally had normal sensory findings but had hypersensitivity to touch at the lateral lower leg. The Veteran's motor examination was normal. The VA examiner noted that he was unable to pull the EMG records from May 2005 and February 2006. 

The Board notes that the EMG findings were not considered by the October 2010 VA examiner. Moreover, the EMG findings show moderately severe radiculopathy as of February 2006. Therefore, the evidence is at least in equipoise that the Veteran has had moderately severe radiculopathy in the left lower extremity. Therefore, a 40 percent rating is warranted. 

A higher rating is not warranted because there have been no findings of severe incomplete paralysis or of complete paralysis. 


C. Lumbar Spine Disorder

The Veteran testified that Dr. Lee informed him about the possibility of fusion surgery. The Veteran reported difficulty getting out of bed as well as trouble bending. 

Spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, which provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or a combined range of motion of the thoracolumbar spine of greater than 120 degrees but not greater than 235 degrees. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine of greater than 30 degrees but not greater than 60 degrees and a combined range of motion not greater than 120 degrees, or a 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2016). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016). 

The Board notes that criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2016).

Pursuant to DC 5243, a 10 percent rating is warranted where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2016). A 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. Id. A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Id.

Initially, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

As noted by the Board previously, the Veteran is service-connected for left lower extremity radiculopathy associated with his lumbar spine disability. The Board considered an increased rating for that condition above. Consequently, the Board will instead focus on whether there are other associated objective neurologic abnormalities. 

The Board reviewed the Veteran's most recent treatment records. In May 2011, the veteran complained of increased pain in lower back, and insomnia. The Veteran reported that he always has problems sleeping. He indicated that his lower left back has always hurt before and after a 2005 back surgery, but the lower right back has been hurting for the last 3 weeks. The Veteran indicated that Hydrocodone and Etodolac help to reduce the pain. In January 2012, the Veteran had an MRI of his lumbar spine. The vertebral bodies had a normal height, alignment, and central marrow signal. There was diminished space height and signal L4 cell 5 L5-S1. The conus medullaris was in normal position and had uniform signal intensity on the cauda equina. On the axial images, from the L1-L2 to the L3-L4 levels there was no disc herniation, central canal, neural frontal stenosis. At the L4 -L5 level there was a diffuse disc bulge present producing mild central canal stenosis and hypertrophic changes of facets with bilateral neural foraminal stenosis however there was a normal signal surrounding exiting dorsal nerve roots. At the L5-S1 level there was a posterior disc protrusion present with mass effect upon the thecal sac and no central canal or neural frontal stenosis. The overall impression was degenerative discopathy at L4-L5 and L5-S1, mild central canal stenosis at L4-L5 and mild neural foraminal stenosis at the L4-L5 level. In March 2012, there was no kyphosis or scoliosis noted, there was minimal tenderness to palpation of bilateral paraspinal muscles throughout with the left greater than the right. Range of motion was limited in all planes with noted guarding. There was negative SLR. There was negative lumbar facet loading bilaterally. The Veteran's motor was 5/5 throughout and his DTR was symmetric with no pathologic reflexes. The Veteran's sensory was intact to light touch, pin prick and temperature. 

In June 2014, the Veteran reported increased back pain but did not indicate any new injuries. The treatment provider indicated that he was not comfortable prescribing narcotics based on the current x-ray findings. The Veteran also reported for an annual checkup in July 2015 and asserted that his back was "acting up" and asked for stronger medication than Tramadol. 

The Veteran had a VA examination in October 2010 but, as noted below, did not show up for recently-ordered VA examinations. 

 The Veteran indicated at the examination he can walk up to 1 mile. His posture and gait were normal with no findings of ankylosis. The Veteran had a forward flexion of 50 degrees and an overall range of motion of 160 degrees. The Veteran had pain with repetitive motion. 

The Board notes that the Veteran's forward flexion in October 2010 was 50 degrees. That should warrant a 20 percent rating instead of the current 10 percent rating. The Board notes that a rating based on IVDS is not applicable because the Veteran had no IVDS diagnosis. Moreover, the Board notes that a rating higher than 20 percent is not warranted based on the Veteran's range of motion findings. Moreover, the Veteran does not have significant pain or functional loss that would warrant a higher rating. For example, even though pain is a component of his low back disability; there is no probative evidence to suggest that it results in functional limitation equivalent to flexion 30 degrees or less or to a disability manifested by ankyloses.  

Therefore, a 20 percent rating is appropriate for the entire appeal period. 

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  After the July 2015 hearing, this claim was remanded to provide the Veteran with new examinations. However, the Veteran did not show up to these examinations nor did he provide a reason for missing them. Moreover, there is no returned mail for the Veteran's examination notices. Therefore, the duty to assist has been met in terms of providing new examinations for the Veteran. 




ORDER


1. Entitlement to an increased rating in excess of 10 percent for right upper back and shoulder pain is denied. 

2. Entitlement to an increased rating of 40 percent for left lower extremity radiculopathy is granted. 

3. Entitlement to an increased rating of 20 percent for L4-5 lumbar discectomy is granted. 



 

______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


